             Case 2:18-cv-01932-JAD-CWH Document 6 Filed 10/22/18 Page 1 of 2



 1   JASON G. REVZIN
     Nevada Bar No. 8629
 2   LEWIS BRISBOIS BISGAARD & SMITH LLP
 3   6385 S. Rainbow Blvd., Suite 600
     Las Vegas, Nevada 89118
 4   Telephone: (702) 893-3383
     Facsimile: (702) 893-3789
 5   jason.revzin@lewisbrisbois.com
     Counsel for Trans Union LLC
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
      WILLIAM L. GOHRES,                                Case No. 2:18-cv-01932-JAD-CWH
11
                             Plaintiff,                 JOINT STIPULATION AND ORDER
12                                                      EXTENDING DEFENDANT TRANS
      v.
                                                        UNION LLC’S TIME TO FILE AN
13                                                      ANSWER OR OTHERWISE RESPOND
      TRANS UNION LLC,
14                                                      TO PLAINTIFF’S COMPLAINT (FIRST
                             Defendant.                 REQUEST)
15

16            Plaintiff William L. Gohres (“Plaintiff”) and Defendant Trans Union LLC (“Trans

17   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant

18   Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

19            On October 9, 2018, Plaintiff filed his Complaint. The current deadline for Trans Union

20   to answer or otherwise respond to Plaintiff’s Complaint is October 31, 2018. Trans Union needs

21   additional time to locate and assemble the documents relating to Plaintiff’s claims. Further,

22   Trans Union’s counsel will need additional time to review the documents and respond to the

23   allegations in Plaintiff’s Complaint.

24

25

26

27
28


     4820-5558-0537.1
             Case 2:18-cv-01932-JAD-CWH Document 6 Filed 10/22/18 Page 2 of 2



 1
              Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
 2
     otherwise respond to Plaintiff’s Complaint up to and including November 30, 2018. This is the
 3
     first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint
 4
     Dated this 22nd day of October, 2018
 5                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
 6                                                  /s/ Jason G. Revzin
                                                   Jason G. Revzin
 7
                                                   Nevada Bar No. 8629
 8                                                 6385 South Rainbow Blvd., Suite 600
                                                   Las Vegas, NV 89118
 9                                                 Telephone: (702) 893-3383
                                                   Facsimile: (702) 893-3789
10                                                 Email: Jason.revzin@lewisbrisbois.com
                                                   Counsel for Trans Union LLC
11

12                                                 LAW OFFICE OF MITCHELL D. GLINER
                                                    /s/ Mitchell D. Gliner
13
                                                   Mitchell D. Gliner
14                                                 Nevada Bar No. 12796
                                                   inbox@glinerlaw.com
15                                                 3017 W. Charleston Boulevard, Suite 95
                                                   Las Vegas, NV 89102
16
                                                   (702) 870-8700
17                                                 (702) 870-0034 Fax
                                                   Counsel for Plaintiff
18

19

20                                                ORDER
21            The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
22   otherwise respond extending up to and including November 30, 2018 is so ORDERED AND
23   ADJUDGED.
24                   October
              Dated this      23,day
                         ______   2018
                                     of ______________________, 2018.
25
                                                   UNITED STATES MAGISTRATE JUDGE
26

27
28


     4820-5558-0537.1
